DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/24/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a modular panel adapter system for electrical connections comprising: a modular panel adapter plate comprising: a first side containing at least a receptacle in form of an opening for housing at least a panel adapter module for interfacing with at least a cable; and a second side containing at least a protrusion for interfacing with the at least a panel adapter module; wherein the at least a panel adapter module is further comprising: a panel adapter module front side for housing at least a plug, which is connected to the at least a cable that includes at least an electrically conductive wire; and a panel adapter module back side containing at least a slot interfacing with the at least a protrusion located on the second side on the modular panel adapter plate, and wherein the slot is located on a first side of the at least an opening, and the at least a second slot is located on a second side of the at least an opening; and at least a mini-busbar for aiding in power distribution interfacing with the at least a plug. 



In combination with all the limitations recited in the independent claim 20, the prior art of record does not anticipate nor render obvious a method of manufacturing a modular panel adapter system for electrical connections, the method comprising: providing a modular panel adapter plate comprising: a first side containing at least a receptacle in form of an opening for housing at least a panel adapter module, which is interfacing with at least a cable and a second side containing at least a protrusion for interfacing with the at least a panel adapter module; and inserting the at least a panel adapter module into the at least a receptacle, wherein the at least a panel adapter module further comprises: a panel adapter module front side housing at least a plug, which is connected to at least a cable that includes at least an electrically conductive wire and a panel adapter module back side containing at least an opening for housing the at least an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831